1 So. 3d 415 (2009)
Sandra S. FERENCE and Paul H. Ference, Appellants,
v.
SYLVAN ABBEY MEMORIAL PARK, INC., and Ronald L. Riggle, Appellees.
No. 2D08-370.
District Court of Appeal of Florida, Second District.
February 13, 2009.
*416 Andrew J. Rodnite, Jr. of Resser, Rodnite, Outten & Zdravko, P.A., Palm Harbor, for Appellants.
H. Vance Smith and D. James Kadyk of Kadyk Delesie & Espat, P.A., Tampa, for Appellee Sylvan Abbey Memorial Park, Inc.
Theo J. Karaphillis of Richards, Gilkey, Fite, Slaughter, Pratesi & Ward, P.A., Clearwater, for Appellee Ronald L. Riggle.
PER CURIAM.
Sylvan Abbey Memorial Park filed an action for declaratory relief against Sandra Ference and Ronald Riggle, the parents of Ryan Wesley Riggle, and Paul Ference, Ryan's stepfather. Sylvan Abbey filed the action after Ronald Riggle objected to the Ferences' request that Sylvan Abbey disinter Ryan's body so they could inter it elsewhere. We find no error in the trial court's declaration of Sylvan Abbey's rights and obligations under chapter 497, Florida Statutes, and accordingly, we affirm. We further observe that Sylvan Abbey's action did not address any claimed right of either parent to authorize the disinterment of their adult son; accordingly, the final judgment would not preclude the parties from litigating their respective rights in that regard.
Affirmed.
FULMER, CASANUEVA, and KELLY, JJ., Concur.